Exhibit 10.5

FIRST AMENDMENT

TO THE

GENWORTH FINANCIAL, INC.

RETIREMENT AND SAVINGS RESTORATION PLAN

THIS AMENDMENT to the Genworth Financial, Inc. Retirement and Savings Plan (as
amended and restated April 1, 2012) (the “Plan”) is adopted by Genworth
Financial, Inc. (the “Company”), effective as of the dates indicated below.

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan as such Plan is currently in effect; and

WHEREAS, Article 9.1 of the Plan authorizes the Company, through its Benefits
Committee (the “Committee”) to amend the Plan at any time;

NOW, THEREFORE, BE IT RESOLVED that the Plan is amended as follows:

***********

1.

Effective as of April 1, 2013, Section 3.1(b) is amended by replacing it as
follows:

Restoration of Supplemental Contribution. In general, each active Participant
who is not eligible to participate in the Genworth Financial, Inc. Supplemental
Executive Retirement Plan and either (i) is hired or rehired on or after
January 1, 2010, or (ii) is promoted or re-promoted to salary band 1 by the
Company on or after January 1, 2010 shall be credited for each Plan Year with
the amount of company supplemental contributions under Section 3.6 of the
Qualified Plan that were reduced due to the Code 401(a)(17) or 415 limits.
Participants who were participants in the Genworth Financial, Inc. Retained
Executive Pension Plan as of December 31, 2009 and who are promoted to salary
band 1 on or after January 1, 2010, shall not be eligible for the Restoration of
Supplemental Contribution benefits described in this sub-section (b).



--------------------------------------------------------------------------------

2.

Effective as of April 1, 2013, Section 3.1(c) is amended to add the following
paragraphs at the end of the current Section 3.1(c):

“If the Committee or MDCC determines in accordance with this Section 3.1(c) to
accelerate the vesting of any benefit under the Plan, any such accelerated
vesting will be subject to such additional conditions and restrictions as the
Committee or MDCC may require, including the requirement that a Participant
execute a release of claims (“Release”) (the form of which shall be approved by
the Committee) in consideration for the accelerated vesting. In the event that a
Release is required, such Release must be executed, and any time for
consideration or revocation of the Release (the “Consideration Period”) must
have expired within the time specified by the Committee or else any accelerated
vesting or any other benefit contingent upon such Release shall be forfeited.

If a payment under the Plan in accordance with Section V becomes payable during
the Consideration Period for a Release and if such Consideration period begins
in one calendar year and extends into the subsequent calendar year, then any
payment of benefits under the Plan will be delayed until the end of such
Consideration Period or, if earlier, until after the start of the subsequent
calendar year.”

3.

Effective as of April 1, 2013, Section 3.4 is amended to add the following
paragraphs at the end of the current Section 3.4:

“If the Committee or MDCC determines in accordance with this Section 3.4 to
accelerate the vesting of any benefit under the Plan, any such accelerated
vesting will be subject to such additional conditions and restrictions as the
Committee or MDCC may require, including the requirement that a Participant
execute a Release (the form of which shall be approved by the Committee) in
consideration for the accelerated vesting. In the event that a Release is
required, such Release must be executed, and the Consideration Period must have
expired within the time specified by the Committee or else any accelerated
vesting or any other benefit contingent upon such Release shall be forfeited.

If a payment under the Plan in accordance with Section V becomes payable during
the Consideration Period for a Release and if such Consideration Period begins
in one calendar year and extends into the subsequent calendar year, then any
payment of benefits under the Plan will be delayed until the end of such
Consideration Period or, if earlier, until after the start of the subsequent
calendar year.”

4.

Effective as of April 1, 2013, Section 5.1 (“Commencement of Benefits”) is
amended by adding the following new sub-paragraph 5.1(d):

“(d) If a payment under the Plan becomes payable during a Consideration Period
for a Release, as described in Sections 3.1(c) or 3.4, the timing of such
payment shall be governed by the provisions set forth in Sections 3.1(c) or
3.4.”

***********

 

-2-



--------------------------------------------------------------------------------

This Amendment shall be effective as of the dates indicated above. Except as
amended herein, the Plan shall continue in full force and effect.

To record the adoption of the Amendment as set forth above, the Committee has
caused this document to be signed on the 4 day of April     2013.

 

By:   /s/ Eric Gee               For the Benefits Committee

 

-3-